IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


KONRAD KURACH,                                 : No. 531 EAL 2018
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
TRUCK INSURANCE EXCHANGE,                      :
                                               :
                     Respondent                :

MARK WINTERSTEEN, INDIVIDUALLY                 : No. 532 EAL 2018
AND ON BEHALF OF ALL OTHERS                    :
SIMILARLY SITUATED                             :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
TRUCK INSURANCE EXCHANGE,                      :
                                               :
                     Respondent                :


                                         ORDER



PER CURIAM

      AND NOW, this 29th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


      Did the Superior Court err as a matter of law in finding that the limitation of
      payment of General Contractors Overhead and Profit from actual cash
      value in a replacement cost policy, although violative of binding precedent,
      was nonetheless valid and enforceable?